SUNESIS PHARMACEUTICALS, INC.
 
Code of Business Conduct & Ethics
 
I. Introduction
 
Sunesis Pharmaceuticals, Inc. ("Company") is committed to maintaining the
highest standards of ethical conduct. This Code of Business Conduct & Ethics
(“Code”) reflects the business practices and principles of behavior that support
this commitment. The Company's Board of Directors (“Board”) is responsible for
setting the standards of conduct contained in this Code and for updating these
standards as appropriate to reflect legal and regulatory developments. The
Company expects every employee and director to read and understand this Code and
its application to the performance of his or her business responsibilities. To
the extent this Code requires a higher standard than required by commercial
practice or applicable laws, rules, or regulations, the Company adheres to these
higher standards. The Company will hold each of its employees and directors
accountable for adherence to this Code. Those who violate this Code will be
subject to disciplinary action, up to and including termination.
 
II. Compliance Officer
 
The Company has designated Camille Acayan, Corporate Counsel, as its Compliance
Officer to administer this Code. Employees and directors may, at their
discretion, make any report or complaint provided for in this Code to the
Compliance Officer. The Compliance Officer will refer complaints submitted, as
appropriate, to the Board or an appropriate Committee of the Board.
Notwithstanding this Section, the Audit Committee of the Board is responsible
for the oversight and implementation of the Company’s Complaint, Investigation
and Whistleblower Policy (“Whistleblower Policy”) as such policy relates to
complaints regarding accounting, internal accounting controls or auditing
matters. Please see Section IV of this Code for further detail.
 
III. Compliance With This Code
 
This Code is not intended to be a comprehensive rulebook and cannot address
every practice or principle related to honest and ethical conduct. This Code
addresses certain behaviors that are particularly important to proper dealings
with the people and entities with whom the Company interacts, but reflects only
a part of the Company's commitment to conducting its business with the highest
standards of business ethics. If an employee feels uncomfortable about a
situation or has any doubts about whether it is consistent with the Company's
ethical standards, the employee is encouraged to contact his or her supervisor
for help first. If the employee's supervisor cannot answer the employee's
questions or if the employee does not feel comfortable contacting his or her
supervisor, the employee should contact the Compliance Officer. The Company
prohibits retaliation against an employee who, in good faith, seeks help or
reports known or suspect violations of this Code or other illegal or unethical
conduct. For further detail, please see the Whistleblower Policy and Sections IV
and VII of this Code.
 
 
 

--------------------------------------------------------------------------------

 
A.    Compliance with Applicable Laws, Rules, and Regulations
 
1. Domestic Laws
 
All employees and directors of the Company must comply with all the laws, rules,
and regulations of the United States as well as any state, county, city, and any
other jurisdiction applicable to the Company or its business. These include:
laws covering bribery and kickbacks, patents, copyrights, trademarks and trade
secrets, information privacy, insider trading, illegal political contributions,
antitrust prohibitions, environmental hazards, employment discrimination or
harassment, occupational health and safety, false or misleading financial
information or misuse of corporate assets.
 
Obeying the law, both in letter and in spirit, is the foundation of this Code.
The Company's success depends upon each employee operating within legal
guidelines and cooperating with the appropriate authorities. It is therefore
essential that each employee understands the legal and regulatory requirements
applicable to his or her area of responsibility. Although the Company does not
expect each employee to memorize every detail of these laws, rules and
regulations, it is critical that each employee is able to determine when to seek
advice from others. If an employee has a question in the area of legal
compliance, it is important that the employee does not hesitate to seek answers
from others in positions of responsibility such as the employee's immediate
supervisor and the Compliance Officer.
 
Disregard of this Code will not be tolerated. Violation of domestic laws, rules
and regulations may subject an individual, as well as the Company to civil
and/or criminal penalties. Each employee should be aware that conduct and
records, including emails, are subject to internal and external audits. It is in
everyone's best interest to know and comply with the Company's legal and ethical
obligations.
 
2. International Business Laws
 
Company employees are expected to comply with applicable laws in all countries
in which they travel or in which they or the Company operate. The fact that in
some countries certain laws are not enforced or that violation of those laws is
not subject to public criticism will not be accepted as an excuse for
noncompliance.
 
All employees must also comply strictly with United States laws, rules and
regulations governing the conduct of business by its citizens and corporations
outside of the United States such as the Foreign Corrupt Practices Act, United
States Embargoes, Export Controls and Antiboycott Regulations.
 
The Foreign Corrupt Practices Act prohibits directly or indirectly giving
anything of value to a government official in order to obtain or retain business
or favorable treatment, and requires the maintenance of accurate books of
account, with all Company transactions being properly recorded.
 
 
2

--------------------------------------------------------------------------------

 
United States Embargos restrict or, in some cases, prohibit companies and their
employees from doing business with certain other countries. Countries that are
the subject of current United States Embargoes include Cuba, Iran, North Korea,
Sudan and Syria, as well as specific companies and individuals identified on
lists published by the U.S. Treasury Department.
 
Export Controls restrict the export of goods, services, technology or other
types of information to designated countries, or the re-export of United States
origin goods from the country of original destination to a third country.
 
Antiboycott Regulations prohibit U.S. companies from taking any action that has
the effect of furthering or supporting a restrictive trade practice or boycott
imposed by a foreign country against a country friendly to the U.S. or against
any U.S. person.
 
If an employee has a question as to whether an activity is restricted or
prohibited, the employee should seek assistance before taking any action,
including giving any verbal assurances that might be regulated by international
laws.
 
B. Conflict of Interest
 
A conflict of interest exists when an individual’s loyalties or actions are
divided between the Company’s interests and those of another party, including
the individual’s own self-interests or those of a competitor, supplier or other
employer.
 
The Company has adopted a Conflict of Interest Policy to establish clear
guidelines for its employees and directors for avoiding actual or potential
conflicts of interests and complying with this Code. It is essential that each
Company employee and director avoid any situation or interest that might
interfere with his or her judgment or responsibilities to the Company. These
ethical duties apply to all of the Company's employees, directors and any person
or entity working on their behalf. Please see the Company’s Conflict of Interest
Policy for further detail.


C. Corporate Opportunity
 
Except as may be approved or ratified by the Board or a committee of independent
directors, employees and directors are prohibited from (1) taking for themselves
personally any opportunities that belong to the Company or are discovered
through the use of corporate property, information or position; (2) using
Company property, information or position for personal gain; and (3) competing
with the Company.
 
D. Confidentiality
 
All employees and agents, under the Confidential Information and Invention
Assignment Agreement signed when they commenced working for or with the Company,
and all directors, must maintain the confidentiality of proprietary information
entrusted to them by the Company or its partners, suppliers or customers, except
when disclosure is authorized by the Company or required by laws, regulations or
legal proceedings. Whenever feasible, employees, directors and agents should
consult a supervisor, the Compliance Officer or a member of the Company’s Legal
Department if they believe they have a legal obligation to disclose proprietary
information.
 
 
3

--------------------------------------------------------------------------------

 
 
E. Fair Dealing
 
Each employee and director should endeavor to deal fairly with the Company’s
other employees and directors, partners, customers, suppliers, and competitors.
None of the Company’s employees or directors should take unfair advantage of
anyone through manipulation, concealment, abuse of privileged information,
misrepresentation of material facts or any other unfair dealing practice.
Stealing proprietary information, misusing trade secret information that was
obtained without the owner’s consent, or inducing such disclosures by past or
present employees of other companies is prohibited.
 
F. Protection and Proper Use of Company Assets
 
All employees and directors should protect the Company’s assets and ensure their
efficient use. Theft, carelessness, and waste have a direct impact on the
Company’s profitability. All Company assets should be used for legitimate
business purposes. Of course, incidental personal use may be appropriate for
certain Company assets, but each employee should check with a supervisor to
determine what may be appropriate.
 
G.  Gifts and Entertainment
 
Business gifts and entertainment are meant to create goodwill and sound working
relationships and not to gain improper advantage with customers or facilitate
approvals from government officials. Subject to the exceptions below with
respect to healthcare professionals, the exchange, as a normal business
courtesy, of meals or entertainment (such as tickets to a game or the theatre or
a round of golf) is a common and acceptable practice as long as it is not
extravagant. Unless express permission is received from a supervisor, the
Compliance Officer or the Audit Committee, gifts and entertainment cannot be
offered, provided or accepted by any employee unless consistent with customary
business practices and not (i) excessive in value, (ii) in cash, (iii)
susceptible of being construed as a bribe or kickback, (iv) made or received on
a regular or frequent basis, or (v) in violation of any applicable laws or
regulations. This policy applies to the Company’s transactions everywhere in the
world, even where the practice is widely considered “a way of doing business.”
Employees should not accept gifts or entertainment that may reasonably be deemed
to affect their judgment or actions in the performance of their duties. The
Company’s customers, suppliers and the public at large should know that our
employees’ judgment is not for sale.
 
Any gifts or entertainment provided to healthcare professionals (defined as
physicians and other individuals who have the ability to influence the
prescribing decision) shall comply with the PhRMA Code on Interactions with
Healthcare Professionals. Gifts to healthcare professionals shall not be in cash
or cash equivalents or of a personal benefit to such healthcare professional.
Meals with healthcare professionals are permissible if (i) occasional, (ii)
modest as judged by local standards, and (iii) occur in a venue and manner
conducive to informational communication and provide scientific or educational
value. Dine & dash programs are not appropriate. Items primarily for the
benefits of patients may be offered to healthcare professionals if they are not
of substantial value ($100 or less). Items of minimal value ($25 or less) may be
offered to healthcare professionals if they are primarily associated with a
healthcare professional’s practice (such as pens, notepads and similar items
with a company logo).
 
 
4

--------------------------------------------------------------------------------

 
Under some statutes, such as the Foreign Corrupt Practices Act, giving anything
of value to a government official to obtain or retain business or favorable
treatment is a criminal act subject to prosecution and conviction.
 
An employee should discuss with the employee’s supervisor or the Compliance
Officer any proposed entertainment or gifts if such employee is uncertain about
their appropriateness.
 
H. Related-Person Transactions
 
A “Related Person” is defined as a director, executive officer or a nominee to
become a director of the Company; a significant stockholder known by the Company
to be the beneficial owner of more than 5% of any class of the Company’s voting
securities; an immediate family member of a director or officer of the Company
(which includes any child, stepchild, parent, stepparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of such person, and any person sharing the household of such
person); or an affiliate (which includes a firm, corporation or other entity in
which any of the foregoing persons is an executive, partner or principal or
similar control position or in which such person has a 5% or greater beneficial
ownership interest). A "Related-Person Transaction" is a transaction,
arrangement or relationship (or any series of similar transactions, arrangements
or relationships) in which the Company and any Related Person are, were or will
be participants in which the amount involved exceeds $120,000. Transactions
involving compensation for services provided to the Company as an employee,
consultant or director shall not be considered Related-Person Transactions under
this policy.
 
Each director and executive officer shall identify, and the Company shall
request each significant stockholder to identify, any Related-Person Transaction
involving such director, executive officer or significant stockholder, or his,
her or its “affiliates” and “immediate family members” and seek approval from
the Audit Committee before engaging in such a transaction. Any proposed
transaction that has been identified as a Related-Person Transaction may be
consummated or materially amended only following approval by the Audit
Committee. In the event that it is inappropriate for the Audit Committee to
review the transaction for reasons of conflict of interest or otherwise, after
taking into account possible recusals by Committee members, then the
Related-Person Transaction shall be approved by another independent body of the
Board of Directors. The approving body shall be referred to as the “Committee.”
 
Any Related-Person Transaction, if not a Related-Person Transaction when
originally consummated, or if not initially identified as a Related-Person
Transaction prior to consummation, shall be submitted to the Committee for
review and ratification as soon as reasonably practicable. The Committee shall
consider whether to ratify and continue, amend and ratify, or terminate or
rescind such Related-Person Transaction.
 
 
5

--------------------------------------------------------------------------------

 
In the event that the Company proposes to enter into, or materially amend, a
Related-Person Transaction, management of the Company shall present such
Related-Person Transaction to the Committee for review, consideration and
approval or ratification. The presentation shall include, to the extent
reasonably available, a description of (i) all of the parties thereto, (ii) the
interests, direct or indirect, of any Related Person in the transaction in
sufficient detail so as to enable the Committee to fully assess such interests,
(iii) a description of the purpose of the transaction, (iv) all of the material
facts of the proposed Related-Person Transaction, including the proposed
aggregate value of such transaction, or, in the case of indebtedness, that
amount of principal that would be involved, (v) the benefits to the Company of
the proposed Related-Person Transaction, (vi) if applicable, the availability of
other sources of comparable products or services, (vii) an assessment of whether
the proposed Related-Person Transaction is on terms that are comparable to the
terms available to or from, as the case may be, an unrelated thirty party or to
or from employees generally, and (viii) management’s recommendation with respect
to the proposed Related-Person Transaction. In addition to the information
identified above, the presentation shall include a description of the extent of
work performed and remaining to be performed in connection with the transaction
and an assessment of the potential risks and costs of termination of the
transaction, and where appropriate, the possibility of modification of the
transaction.
 
The Committee, in approving or rejecting the proposed Related-Person
Transaction, shall consider all the relevant facts and circumstances deemed
relevant by and available to the Committee, including, but not limited to (i)
the risks, costs and benefits to the Company, (ii) the impact on a director’s
independence in the event the Related Person is a director, immediate family
member of a director or an entity with which a director is affiliated, (iii) the
terms of the transaction, (iv) the availability of other sources for comparable
services or products, and (v) the terms available to or from, as the case may
be, unrelated third parties or to or from employees generally. The Committee
shall approve only those Related-Party Transactions that, in light of known
circumstances, are in, or are not inconsistent with, the best interests of the
Company and its stockholders, as the Committee determines in the good faith
exercise of its discretion.
 
IV. Accounting and Auditing Complaints
 
The Audit Committee is responsible for the oversight and implementation of the
Company’s Complaint, Investigation and Whistleblower Policy (“Whistleblower
Policy”) as such policy relates to complaints regarding accounting, internal
accounting controls or auditing matters. Please see the Company’s Whistleblower
Policy for further detail. Employees or directors who have concerns or
complaints regarding such matters are encouraged to promptly submit those
concerns or complaints to the Audit Committee. Such concerns or complaints may
also be made anonymously through the Company's complaint hotline by either:
 
A. Telephone (1-866-217-8590);
 
B. Email (snss@openboard.com); or
 
C. Web (www.openboard.info/snss).
 
 
6

--------------------------------------------------------------------------------

 


V. Company Records
 
Accurate and reliable records are crucial to the Company as they are the basis
of its earnings statements, financial reports and other disclosures to the
public, and guide its decision-making and strategic planning. Company records
include booking information, payroll, timecards, travel and expense reports,
emails, accounting and financial data, measurement and performance records,
electronic data files and all other documents maintained in the ordinary course
of business.
 
All Company records must be complete, accurate and reliable in all material
respects. Undisclosed or unrecorded funds, payments or receipts are inconsistent
with the Company's business practices and are prohibited. Each employee is
responsible for understanding and complying with the Company's Records
Management and Retention Policy and for cooperating fully with requests from the
Finance/Accounting and Legal Departments. If an employee has any questions
regarding any aspect of a Company record keeping practices, the employee should
contact his or her supervisor or the Compliance Officer.
 
VI. Accuracy of Financial Reports and Other Public Communications
 
The Company is subject to various securities laws, regulations and reporting
obligations. Both federal law and the Company's policies require the disclosure
of accurate and complete information regarding the Company's business, financial
condition, and results of operations. Inaccurate, incomplete or untimely
reporting will not be tolerated and can severely damage the Company and result
in legal liability.
 
The Company's Chief Financial Officer and other employees working in the Finance
and Accounting Departments have a special responsibility to ensure that all of
the Company's financial disclosures are full, fair, accurate, timely, and
understandable. These employees must understand and strictly comply with
generally accepted accounting principles and all standards, laws, and
regulations for accounting and financial reporting of transactions, estimates,
and forecasts. We require that:
 

 
•
no entry be made in our books and records that intentionally hides or disguises
the nature of any transaction or of any of our liabilities or misclassifies any
transactions as to accounts or accounting periods;

 

 
•
transactions be supported by appropriate documentation;

 

 
•
the terms of sales and other commercial transactions be reflected accurately in
the documentation for those transactions and all such documentation be reflected
accurately in the Company’s books and records;

 

 
•
employees comply with the Company’s system of internal controls; and

 

 
•
no cash or other assets be maintained for any purpose in any unrecorded or
“off-the-books” fund.

 
 
7

--------------------------------------------------------------------------------

 
 
VII. Reporting Illegal or Unethical Behavior
 
Employees are encouraged to promptly contact supervisors, managers, the human
resources department or the Compliance Officer if the employee believes that the
employee has observed illegal or unethical behavior by any officer, director or
employee or by anyone purporting to be acting on the Company’s behalf.
Alternatively, such reports may be made anonymously to the Company's complaint
hotline by either:
 
A. Telephone (1-866-217-8590);
 
B. Email (snss@openboard.com); or
 
C. Web (www.openboard.info/snss).
 
The Company prohibits retaliation against an employee who, in good faith, seeks
help or reports known or suspected violations. For further detail, please see
the Company’s Whistleblower Policy and Section IV of this Code.
 
VIII. Enforcement
 
Any violators of this Code will be subject to disciplinary action. The
disciplinary actions will be determined by senior management or the Board, as
appropriate. An employee accused of violating this Code will be given an
opportunity to present his or her version of the events at issue prior to any
determination of appropriate discipline. The Company intends such disciplinary
action to reflect its belief that all employees and directors should be held
accountable to the standards of conduct set forth herein. Accordingly, such
disciplinary action may include, without limitation, demotion, re-assignment,
suspension or termination, depending on the nature and the severity of the
violation.
 
IX. Waivers
 
Waivers of this Code for employees may be made only by an officer of the
Company. Any waiver of the provisions this Code for officers or directors of the
Company may only be made by the Board, and must be promptly disclosed to
stockholders, along with the reasons for any such waiver, as required by the
Securities Exchange Act of 1934, as amended, and the applicable rules of The
Nasdaq Stock Market.
 
 
 
8

--------------------------------------------------------------------------------

 